Order entered October 9, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00188-CV

                GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, Appellant

                                             V.

           RIVERWOOD SOLUTIONS, INC., AND LORI AUSTIN, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04054-2015

                                         ORDER
       Before the Court is appellant’s October 8, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to October 22, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE